DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the applicant discloses determining a relationship among the value differences and distances among the weather sensing devices; It is unclear what the "relationship" is referring to and what "determining" is referring to (i.e. is the relationship between the value differences? Is the relationship between the difference 

Claim 11 is also rejected for similar reasoning.

Claims 2-10 and 12-20 are rejected for their dependence on claims 1 and 11 respectively.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for determining a configuration of observation network comprising weather sensing devices, the method being implemented by a processor configured to execute machine-readable instructions, wherein the method comprises: collecting information regarding the weather sensing devices; calculating value differences for a weather variable based on the collected information; determining a relationship among the value differences and distances among the weather sensing devices; obtaining a pre-determined value difference for the weather variable; determining a distance for positioning two weather sensing devices in the observation network based on the relationship and the pre-determined value difference; and issuing one or more instructions based on the determined distance for the configuration of the observation network.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “calculating value differences for a weather variable based on the collected information; determining a distance for positioning two weather sensing devices in the observation network based on the relationship and the pre-determined value difference” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “collecting information regarding the weather sensing devices; obtaining a pre-determined value difference for the weather variable; and issuing one or more instructions based on the determined distance for the configuration of the observation network” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 11.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a processor;
In Claim 11: a processor 
The additional element in the preamble of “A processor (generic processor) is generally recited and are not qualified as particular machines.  
In conclusion, the above additional element, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional element that is sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.

	
        There are no prior art rejections for the claims.  However, Examiner cannot comment on the allowability of these claims until Applicant has satisfactorily addressed the 101 rejections above.
	
Conclusion
	
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
Stenneth et al. (US9989672B2, METHOD AND APPARATUS FOR DETERMINING WEATHER DATA CONFIDENCE, 2018-06-05) teaches A method, apparatus and computer program product are provided for weather station data usage based on weather data confidence. In the context of a method, the method includes receiving historical weather data associated with a candidate weather station and plurality of weather stations, determining distances between a candidate weather station and respective ones of the plurality of weather stations, and generating a station to station location based model of weather attribute errors associated with the distances between the candidate weather station and the respective weather stations of the plurality of weather stations.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863 


/NATALIE HULS/Primary Examiner, Art Unit 2863